internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 4-plr-119599-00 date date number release date index number purchaser x y a parent seller target p sub sub sub state a state b date a date b date c purchaser’s company official plr-119599-00 seller’s company officials tax professional authorized representatives this responds to your authorized representative’s letter dated date requesting on behalf of the taxpayers identified above an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and parent as the common parent of the consolidated_group of which seller is a member are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to regulations in effect on date a we received additional information in a letter dated date the material information is summarized below purchaser a state a corporation has a calendar taxable_year and uses the accrual_method of accounting purchaser is wholly-owned by x which in turn is wholly- owned by y which in turn is wholly-owned by a x and y are state a single-owner limited_liability companies and they are disregarded entities a is an individual parent a state b corporation is the common parent of a consolidated_group that has a calendar taxable_year and that uses the accrual_method of accounting and seller is and at all relevant times was a wholly-owned subsidiary of parent and was included in parent’s consolidated federal_income_tax return prior to the acquisition target was a wholly-owned subsidiary of seller and was included in parent’s consolidated federal_income_tax return target did not have any subsidiaries but it was and is the general_partner of p a state a limited_partnership that in turn owned directly or indirectly various corporations ie sub sub and sub on date a purchaser and seller entered into a stock purchase and sale agreement hereinafter referred to as the agreement for purchaser to acquire all of seller’s target stock also on date a pursuant to the agreement purchaser acquired all of seller’s target stock solely in exchange for cash in a fully taxable transaction following the acquisition new target filed a consolidated federal_income_tax return with purchaser it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser's acquisition of the target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser and parent intended to file the election the election was due on date b however for various reasons a valid election was not filed on date c which plr-119599-00 is after date b it was discovered that the election had not been properly filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for purchaser’s parent’s seller’s or target's taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed furthermore the applicable taxable years have not been examined and the service has not discovered that the election was not timely made and all returns were filed as if a valid election had been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for target a sec_338 election is deemed made for target sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable plr-119599-00 sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by a person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and parent to file the election provided purchaser and parent show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-119599-00 information affidavits and representations submitted by purchaser parent target purchaser’s company official seller’s company officials tax professional and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the taxpayers have filed their returns as if a valid election was made that they disclosed this request for an extension on their returns that their returns have not yet been examined and that the service has not discovered that a valid election has not been filed the information also establishes that a competent tax professional was responsible for the election and was aware of all relevant facts that purchaser and parent relied on the tax professional to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser and parent have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser and parent to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers’ parent’s consolidated group’s and purchaser’s consolidated group’s tax_liability if any being not lower in the aggregate for all taxable years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the taxable years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser and parent must file the election in accordance with sec_1 h - d that is a new joint election on form_8023 must be executed by parent and purchaser on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form purchaser and parent must file or amend as applicable their returns for all affected taxable years to report the transaction as a sec_338 transaction ie the taxable_year in which the transaction was consummated and any applicable carryback and or carryforward taxable years and to attach to the returns a copy of this letter and a copy of the election ie form we express no opinion as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 as to whether the plr-119599-00 acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized on target’s deemed asset sales and deemed liquidation see sec_1_338_h_10_-1 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office a copy of this letter is being sent to the designated authorized representative and to the designated seller’s company official sincerely associate chief_counsel corporate by kenneth e cohen senior technician reviewer branch
